Citation Nr: 1415131	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from June 1980 to May 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for a right shoulder disorder, a left shoulder disorder, and a low back disorder.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2012, the Appeals Management Center (AMC) granted service connection for both right shoulder and left shoulder degenerative joint disease; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of July 19, 2007.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and degenerative joint disease accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In August 2013, the Veteran submitted a claim of entitlement to service connection for an acquired psychiatric disorder to include depression and a bipolar disorder, a knee disorder to include kneecap injury residuals, and a disorder manifested by fatigue.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  



FINDING OF FACT

Lumbosacral spine degenerative disc disease and degenerative joint disease were initially manifested during active service.  


CONCLUSION OF LAW

Lumbosacral spine degenerative disc disease and degenerative joint disease were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court has directed that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473(2006).  
 
In this decision, the Board grants service connection for lumbosacral spine degenerative disc disease and degenerative joint disease.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  



II.  Service Connection 

The Veteran asserts that service connection for a low back disorder is warranted as her lumbar spine disorder was initially manifested during active service.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records convey that she complained of low back pain.  A May 1982 treatment record states that the Veteran complained of low back pain associated with bending.  An assessment of low back strain was advanced.  A September 1982 treatment record notes that the Veteran was diagnosed with chronic right lumbosacral strain.  Clinical documentation dated in December 1982 relates that the Veteran complained of low back pain of nine months' duration.  Contemporaneous X-ray studies of the lumbar spine revealed narrowing of the lumbosacral interspace.  

An August 2008 VA X-ray study of the lumbar spine revealed findings consistent with lumbar spine degenerative disc disease and osteoarthritis.  A September 2008 VA magnetic resonance imaging (MRI) study of the lumbar spine notes that the Veteran complained of low back pain with radiculopathy.  The Veteran was diagnosed with lumbar spine degenerative disc disease.  

A May 2009 VA treatment record states that the Veteran complained of recurrent back pain which started during active service.  The treating VA physician concluded that "in my medical opinion, it seems more likely than not that her current pain symptoms are military related problems."  

At a March 2011 VA spinal examination, the Veteran complained of recurrent low back pain since active service.  She believed that her low back complaints were caused by strenuous in-service exercising.  The Veteran was diagnosed with lumbar spine degenerative disc disease and degenerative joint disease.  The examining VA nurse practitioner opined that the Veteran's lumbar spine disability was "less likely as (<50%) not caused by the service" as lumbosacral degenerative disc disease and degenerative joint disease were "not noted in the service or within 12 months of leaving the service."  The examiner failed to discuss whether the Veteran's significant in-service lumbar spine symptomatology was the initial manifestation of her current disability or to rebut the May 2009 VA physician's opinion.  Therefore, the Board finds that the conclusions of the March 2011 VA examination to be of essentially no probative value.   

The Veteran manifested recurrent lumbosacral spine symptoms including lumbosacral spine abnormalities on X-ray studies during active service and has been diagnosed with lumbosacral spine degenerative disc disease and degenerative joint disease by VA examiners following active service.  In the absence of any probative evidence to the contrary, the Board finds that service connection for lumbosacral spine degenerative disc disease and degenerative joint disease is now warranted.  

 
ORDER

Service connection for lumbosacral spine degenerative disc disease and degenerative joint disease is granted.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


